     Case: 1:04-cr-00580-JG Doc #: 736 Filed: 09/13/19 1 of 3. PageID #: 3989




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO


THE UNITED STATES                          )
AMERICA                                    )       CASE NO.: 1:04CR580
                                           )
       Appellee,                           )       JUDGE JAMES S. GWIN
                                           )
       v.                                  )
                                           )       NATHANIEL GRAY’S
NATHANIEL GRAY, et al.,                    )       STATUS UPDATE
    Appellant                              )
                                           )


       Now comes Nathaniel Gray, by and through the undersigned counsel, and hereby

provides an update for the Court and affirms his pending request for an order pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) (“Motion”). On May 15, 2019, Mr. Gray filed a motion with this Court

requesting that this Court grant him release from the Bureau of Prisons (“BOP”). Doc. #714.

Thereafter, the Government requested that this Court hold that Motion in abeyance while the

BOP completed its “administrative review.” Doc. #716. Mr. Gray was subsequently released

from the federal facility in which he was housed but remains in the custody of the BOP pursuant

to the Elderly Offender Home Detention Program. The Program provides for strict GPS

monitoring and home confinement. This placement, however, does not moot Mr. Gray’s Motion

as the Government seems to imply. Mr. Gray’s initial request was for release from BOP custody,
     Case: 1:04-cr-00580-JG Doc #: 736 Filed: 09/13/19 2 of 3. PageID #: 3990



which has not been granted. Mr. Gray respectfully requests that this Court consider his Motion

for release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

       18 U.S.C. § 3582(c)(1)(A)(i) provides that the sentencing judge has jurisdiction to

consider a defense motion for reduction of sentence under the subsection when “the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendants behalf[.]” 18 U.S.C. § 3582(c)(1)(A)(i). As previously detailed to this

Court, Mr. Gray exhausted all available administrative remedies by seeking release through

Warden Christopher Gomez at FCI Gilmer. The thirty-day period elapsed without decision on

February 7, 2018. See Motion, Exhibits A and B, Doc. #714. As fully detailed in his Motion, Mr.

Gray meets the criteria for release as his exemplary record in prison constitutes an extraordinary

and compelling reason to reduce his prison sentence. The letters and details contained in his

Motion provide a persuasive basis upon which to grant Mr. Gray’s release. Home confinement

and GPS monitoring are not necessary to protect the public. Mr. Gray has no history of violence

or any other crime that home confinement/GPS monitoring would prevent. Additionally, while

on GPS release, Mr. Gray has been compliant and there have been no issues or concerns

expressed. The Court may contact his probation officer Jennifer Giammarco for additional

details. He has also obtained a job and maintained employment. Information regarding his

employment is available upon request of the Court.

       Finally, Mr. Gray would now be eligible for release from the BOP had he served his full

sentence. Due to the delay in the BOP responding to Mr. Gray’s original request, he would now

likely have been released from BOP custody to a half-way house and, at this point, possibly

returned to his home with only standard supervision.




                                                 2
     Case: 1:04-cr-00580-JG Doc #: 736 Filed: 09/13/19 3 of 3. PageID #: 3991



       There is no basis for the expenditure of resources attendant to home confinement and

GPS monitoring. Mr. Gray served nearly fifteen years in federal custody without an incident or

infraction. He presents no danger of violence or any other danger to the community. He certainly

is no flight risk as coming home to Cleveland is all he has wanted for many years. For the

foregoing reasons, Nathaniel Gray respectfully requests that this Court grant his request for a

reduction in sentence and release him from BOP custody and GPS/home confinement.


                                             Respectfully submitted,
                                             WILLIAM T. WHITAKER CO., L.P.A.

                                                /s/ Andrea Whitaker
                                             Andrea Whitaker, #0074461
                                             William T. Whitaker, # 0007322
                                             54 East Mill St., Suite 301
                                             Akron, Ohio 44308
                                             whitaker@whitakerlawlpa.com
                                             (330) 762-0287
                                             Attorneys for Defendant Nathaniel Gray



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2019 a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                              /s/ Andrea Whitaker
                                             Andrea Whitaker, # 0074461




                                                3
